     Case 2:18-cv-00529-RFB-DJA Document 31 Filed 06/05/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                     ***
 9    CHERIE ATKINSON,                                   Case No. 2:18-cv-00529-RFB-DJA
10                                        Plaintiff,
                                                                            ORDER
11           v.
12    CSAA GENERAL INSURANCE
      COMPANY,
13
                                       Defendants.
14
15          Before the Court for consideration is the Report and Recommendation [ECF No. 28] of the

16   Honorable Daniel J. Albregts, United States Magistrate Judge, entered May 20, 2020.

17          A district court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific

19   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §

20   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is

21   required to “make a de novo determination of those portions of the report or specified proposed

22   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local

23   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct

24   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.

25   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due

26   by June 3, 2020. No objections have been filed. The Court has reviewed the record in this case

27   and concurs with the Magistrate Judge’s recommendations.

28   ...
     Case 2:18-cv-00529-RFB-DJA Document 31 Filed 06/05/20 Page 2 of 2



 1          IT IS THEREFORE ORDERED that the Report and Recommendation [ECF No. 30] is
 2   ACCEPTED and ADOPTED in full.
 3          IT IS FURTHER ORDERED that Defendant CSAA General Insurance Company’s
 4   Motion to Enforce Settlement (ECF No. 28) is granted such that the settlement agreement between
 5   the parties is deemed fully executed.
 6          IT IS FURTHER ORDERED that this case is dismissed with prejudice, each side to bear its

 7   own costs and attorney’s fees.

 8          The Court Clerk is directed to mail a copy of this order to Plaintiff.
 9
            DATED: June 5, 2020.
10
                                                          _____________________________
11                                                        RICHARD F. BOULWARE, II
12                                                        United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
